ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In a delicate manner the facts upon which the prosecution is based are set forth in the original opinion. The charge of the court, in a comprehensive manner, left with the jury the decision of the important fact as to whether or not the appellant and Daisy Phillips More-land acted together in a conspiracy to acquire the money of the injured party without his consent. No fault of the manner in which the facts of the case were submitted to the jury is challenged by any bills of exception which can be considered on this appeal. Such bills of exception as were reserved by the appellant are not available for the reason that they were filed too late to justify their consideration. The court adequately charged on the law of reasonable doubt. The jury was also instructed that the failure of the appellant to testify could not be considered as a circumstance against her.
The motion for rehearing is overruled.

Overruled.